Title: To James Madison from William C. C. Claiborne, 28 May 1802 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


28 May 1802, Washington, Mississippi Territory. “I have the honor to enclose you, a Manuscript Copy of the Laws passed at the last Session of the Territorial Legislature; There being at present, no Secretary in the Territory, (Colo. Steele’s time of service having expired) the original Laws, are deposited with me for safe keeping. The acts passed at the Session, previous to the last, are yet with the Printer; but I hope, the publication of them, will be completed in the course of next week, and if so, I will transmit you a Copy, by the next Mail.”
 

   
   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 1 p. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:114.


